Citation Nr: 1014797	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-03 393A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee



THE ISSUE

Entitlement to payment or reimbursement for private medical 
treatment incurred from July 10, 2005, to August 5, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 19, 1957, to May 2, 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in March 2006, April 2006, 
and August 2006 by the Department of Veterans Affairs (VA) 
Medical Center in Murfreesboro, Tennessee.  The Veteran 
failed, without apparent cause, to appear for a scheduled 
hearing in December 2009.  Therefore, his request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's private medical treatment incurred from 
July 10, 2005, to July 15, 2005, was not provided for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
and VA or other Federal facilities were feasibly available.

2.  There is no probative evidence indicating that care for a 
medical emergency provided from July 10, 2005, to July 15, 
2005, by the Greenview Regional Hospital was not paid, in 
whole or in part, by other health coverage.  

3.  There is no probative evidence indicating that a claim 
for medical emergency care provided by Bowling Green 
Anesthesiology was submitted within 90 days of the medical 
care on July 12, 2005.  

4.  There is no probative evidence indicating that care for a 
medical emergency provided from July 15, 2005, to August 5, 
2005, by Rehab Associates of Bowling Green was not paid, in 
whole or in part, by other health coverage.


CONCLUSION OF LAW

VA reimbursement or payment of private medical expenses 
incurred from July 10, 2005, to August 5, 2005, is not 
warranted.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 17.1002, 17.1005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2009) and 38 C.F.R. §§ 17.1000-1008 (2009).  To 
be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

Reimbursement or payment for emergency treatment may be made 
only for the period from the beginning of the initial 
evaluation treatment until such time as the veteran could be 
safely discharged or transferred to a VA facility or other 
Federal facility.  For purposes of payment under 38 U.S.C. 
§ 1725, VA deems it safe for the veteran to be transferred 
once the veteran has become stabilized.  38 C.F.R. 
§ 17.1005(b) (2009).

In this case, private hospital records reveal that the 
Veteran was brought to the emergency room and admitted on 
July 10, 2005, after falling at his home the previous 
evening.  The diagnosis was right hip 
intertrochanteric/subtrochanteric femur fracture.  The 
physician, C.M.P., M.D., noted that the nature of the injury 
was explained to the Veteran and that operative fixation was 
recommended.  It was also noted that the Veteran stated that 
"[h]e would prefer to stay here in Bowling Green rather than 
go to Nashville where he is typically treated at the VA."  
The physician stated they were unable to operate on him at 
that time due to an elevated INR (international normalized 
ratio).  Records show the operation was performed on July 12, 
2005, and that the Veteran subsequently underwent 
rehabilitation therapy.  Additional non-VA hospital and 
Medicare records show the Veteran had medical coverage under 
Medicare, Part A, but that he did not have Part B coverage at 
the time of the treatment at issue.

VA medical service correspondence dated in March 2006 noted 
that a claim for care provided from July 10, 2005, to July 
15, 2005, from the Greenview Regional Hospital was denied 
because the Veteran had other health coverage.  VA 
correspondence dated March 2005 denied a January 3, 2006, 
claim from Bowling Green Anesthesiology because the claim was 
not submitted within 90 days of the medical care at issue.  
VA correspondence dated in August 2006 denied a claim from 
Rehab Associates of Bowling Green because the Veteran had 
other health coverage and because the care provided from July 
15, 2005, to August 5, 2005, was not of a nature such that a 
prudent layperson would have reasonably thought that a delay 
would have been hazardous to life and health.

VA medical service records dated in December 2007 show the 
Veteran's claim for reimbursement for non-VA medical services 
provided from July 10, 2005, to July 15, 2005, was timely 
filed, that he was financially liable to the provider of the 
emergency care, that he was enrolled in and an active VA 
healthcare participant with treatment within the 24-month 
period prior to the care at issue, and that the care was 
provided at a hospital emergency department.  It was noted 
that he did not have coverage under a health plan contract 
that would pay in whole or in part for the emergency 
treatment subject to the claim.  The statement, however, did 
not indicate if the Veteran's Medicare, Part A, coverage was 
considered.

A December 2007 VA medical opinion noted that the care the 
Veteran received in July 2005 was not provided for a medical 
emergency of such nature that delay would have been hazardous 
to life and health and that VA or other Federal Facilities 
were feasibly available.  The physician also noted that 
records revealed the Veteran's private medical care provider, 
Dr. C.M.P., reported the Veteran preferred to stay at the 
private hospital rather than go to VA.  The physician stated 
the claim did not meet the medical criteria for approval. 

In statements in support of his claim the Veteran asserted 
that when he fell and broke his hip he was unable to move and 
that he was transported to the hospital by ambulance.  He 
stated the hospital was informed that he could not be 
transported to the Nashville VA Medical Center because there 
were no beds available.  In his November 2005 notice of 
disagreement he asserted that the Greenview Hospital had been 
given permission to provide the emergency treatment and that 
VA permission had been obtained before he was transferred to 
a rehabilitation hospital.  A November 2006 statement from an 
acquaintance, in essence, noted the Veteran stated a VA 
employee had informed him that there were no available beds 
at the Nashville VA Medical Center.

Based upon the available evidence, the Board finds the 
Veteran's private medical treatment incurred from July 10, 
2005, to August 5, 2005, was not provided for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health and that VA or 
other Federal Facilities were feasibly available.  There is 
also no probative evidence indicating that care for a medical 
emergency provided from July 10, 2005, to July 15, 2005, by 
the Greenview Regional Hospital was not paid, in whole or in 
part, by other health coverage, that a claim for medical 
emergency care provided by Bowling Green Anesthesiology was 
submitted within 90 days of the medical care on July 12, 
2005, or that care for a medical emergency provided from July 
15, 2005, to August 5, 2005, by Rehab Associates of Bowling 
Green was not paid, in whole or in part, by other health 
coverage.  The Board finds that the December 2007 VA medical 
service report indicating the Veteran did not have coverage 
under a health plan contract that would pay in whole or in 
part for the emergency treatment subject to the claim is 
clearly erroneous based upon non-VA and Medicare documents 
showing he had Medicare, Part A, coverage at the time of the 
treatment at issue.  Similarly, any implication from that 
statement that the January 3, 2006, claim from Bowling Green 
Anesthesiology was timely submitted within 90 days of the 
medical care at issue is also clearly erroneous.

Although the orthopedic injury sustained by the Veteran was 
no doubt painful and warranted urgent care, the overall 
evidence, including the December 2007 VA medical opinion, is 
persuasive that a prudent layperson would not have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health and that VA or 
other Federal Facilities were feasibly available.  The 
Veteran's statements that his immediate transport to the 
Nashville VA Medical Center was denied is not supported by 
any probative evidence of record and his statements as to his 
continued non-VA care after apparent stabilization is 
inconsistent with the express report of non-VA care 
preference by his private physician.  Therefore, the Board 
finds the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical treatment incurred from July 10, 2005, to 
August 5, 2005, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


